IN THE COURT OF APPEALS OF IOWA

                                     No. 15-1480
                                 Filed May 25, 2016


J.S., Individually and by his parents
ROBERT SMITH and REGINA SMITH,
        Plaintiffs-Appellants,

vs.

MARSHALLTOWN COMMUNITY SCHOOL DISTRICT,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Michael J. Moon,

Judge.



      A former student and his parents appeal the district court’s order

concluding the student’s discipline by his school did not violate his free speech

rights. APPEAL DISMISSED.



      Michael    Marquess       of   Hinshaw,   Danielson   &   Marquess,   P.C.,

Marshalltown, for appellants.

      Janice M. Thomas and Mitchell G. Nass, of Bradshaw, Fowler, Proctor

& Fairgrave, P.C., and Joel T.S. Greer and Sharon Soorholtz Greer, of

Cartwright, Druker & Ryden, Marshalltown, for appellee.



      Heard by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


DOYLE, Judge.

       In May 2014, when J.S. was finishing his junior year at Marshalltown High

School (MHS), MHS administrators suspended J.S. from participating in three

athletic events for violating Marshalltown Community School District’s (MCSD)

“Good Conduct Policy.”          After J.S.’s suspension was upheld following

administrative appeals, J.S. and his parents filed suit against MCSD seeking,

among other things, a declaratory judgment finding MCSD had improperly

disciplined him for his speech in violation of the Iowa Constitution and Iowa Code

section 280.22 (2013).      By this time, J.S. was starting his senior year and

applying to colleges. J.S. acknowledged he had already served his suspension

but asserted the school’s “unconstitutional actions caused him to unduly suffer a

blight upon his official school record,” potentially interfering with his participation

in other school activities and his ability to obtain college admission and

scholarships. He requested the court require MCSD remove any information

concerning his alleged violation from its records.

       The matter proceeded to trial in July 2015, after J.S. had graduated from

MHS. J.S. testified he graduated in good standing as a member of the National

Honor Society with a 3.7 grade point average. He had applied to the colleges of

his choice and was accepted, and he was offered an academic scholarship.

MCSD administrators testified the records involved in J.S.’s disciplinary

proceedings were confidential and not part of any permanent school records that

could be disclosed. Ultimately, the district court entered its order finding the

MCSD administrators had acted appropriately and did not restrict J.S.’s right of

free speech, and the court dismissed the petition. J.S. and his parents appeal.
                                          3

       “Courts exist to decide cases, not academic questions of law.” Homan v.

Branstad, 864 N.W.2d 321, 328 (Iowa 2015). We “will generally decline to hear a

case when, because of changed circumstances, the court’s decision will no

longer matter,” i.e., that our opinion would not have any force and effect with

regard to the underlying controversy.         Id.; see also Clarke Cty. Reservoir

Comm’n v. Robins, 862 N.W.2d 166, 173 (Iowa 2015) (“Mootness is not a

question of power but rather one of restraint.”). “It is our duty on our own motion

to refrain from determining moot questions.” Homan, 864 N.W.2d at 328 (citation

omitted). Here, at the time of trial, J.S. had already served his suspension, had

graduated “with the full trappings of a National Honor Society member,” and was

accepted by and received an academic scholarship from the university of his

choice, and there is no evidence there is any permanent record maintained by

MCSD that would disclose he was disciplined in 2014. Thus, the underlying

controversy no longer exists and is therefore moot. See id.

       Nevertheless, an exception to the mootness rule exists, allowing courts to

consider moot issues if the issues are “matters of public importance” that are

“likely to recur.” Id. at 330 (citation omitted). In determining whether we should

review a moot-but-likely-to-persist issue of “public importance,” we consider the

following four factors: “(1) the private or public nature of the issue; (2) the

desirability of an authoritative adjudication to guide public officials in their future

conduct; (3) the likelihood of the recurrence of the issue; and (4) the likelihood

the issue will recur yet evade appellate review.” Id. (citation omitted). Obviously,

a school’s restriction of a student’s speech is an important issue. See, e.g.,

Morse v. Frederick, 551 U.S. 393, 410 (2007) (holding that the First Amendment
                                          4


did not require a school’s principal to tolerate at a school’s event a student’s

banner bearing the phrase “BONG HiTS 4 JESUS” because it was reasonable

for the principal “to conclude the banner promoted illegal drug use—in violation of

established school policy”); Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260,

276 (1988) (holding that a principal did not infringe students’ First Amendment

rights by censoring articles in a high school newspaper); Bethel Sch. Dist. No.

403 v. Fraser, 478 U.S. 675, 686 (1986) (holding that the First Amendment did

not guarantee a student’s right to deliver a sexually explicit speech at an

assembly); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 507, 513

(1969) (establishing that, “where students in the exercise of First Amendment

rights collide with the rules of the school authorities,” students’ free speech rights

may not be suppressed unless school officials reasonably conclude that it will

“materially and substantially disrupt the work and discipline of the school”); Bell v.

Itawamba Cty. Sch. Bd., 799 F.3d 379, 383 (5th Cir. 2015) (holding student’s

First Amendment right to free speech was not violated when the school

disciplined him after he posted his rap recording, which threatened two of his

teachers, to his public Facebook profile page and later to YouTube); Lange v.

Diercks, No. 11-0191, 2011 WL 5515152, at *1-12 (Iowa Ct. App. Nov. 9, 2011)

(interpreting Iowa’s Student Free Expression Law codified at Iowa Code section

280.22 and finding school improperly reprimanded journalism teacher for

allowing students to publish what the administration viewed as inappropriate

articles because the articles’ “content at issue did not fit within the narrow

categories of expression prohibited by section 280.22(2)”). However, we do not

find there is a likelihood of the recurrence of the unique issues of this case, or,
                                       5


should the unlikely events again arise, that the issues would evade appellate

review. Consequently, we decline to find that an exception exists to justify our

hearing an otherwise moot case. See Palo v. Iowa Bd. of Regents, No. 14-1540,

2015 WL 4233055, at *3-4 (Iowa Ct. App. July 9, 2015). Accordingly, we dismiss

the appeal.

      APPEAL DISMISSED.